Citation Nr: 0944348	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ankle 
disability, to include residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to 
August 1958.  He also has unverified periods of Navy Reserve 
duty in 1959 and 1960.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
Veteran has bilateral hearing loss disability for VA 
purposes.

2.  There is no competent medical evidence that the Veteran 
has a current right ankle disability causally related to 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1154, 5107( West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Right ankle disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in December 2005 and May 
2006, VA informed the appellant of what evidence was required 
to substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The May 2006 correspondence, 
and also correspondence in March 2006, notified the Veteran 
that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
private examination and treatment records.  A January 2006 
report from the National Personnel Records Center (NPRC) 
indicates that the Veteran's service treatment records (STRs) 
were among those thought to have been destroyed in a 1973 
fire at NPRC.  

In correspondence to the Veteran in December 2005, VA 
informed him that his STRs were presumed destroyed and 
requested him to complete and return an NA Form 13055 
(National Archives Form, Request for Information Needed to 
Reconstruct Medical Data).  The Veteran returned the form, 
and a subsequent NPRC report, dated in March 2007, reflects 
that no sick or injured remarks were noted in the unit 
records, with regard to the Veteran.  

A report of contact, VA Form 119, dated in April 2008, 
reflects that the Naval Reserve Personnel Center had no 
records of any kind for the Veteran.

VA examinations and opinions with respect to the issues of 
bilateral hearing loss disability and right ankle disability 
were not obtained, and the Board finds that no such 
examinations and opinions are necessary.  38 C.F.R. 
§ 3.159(c)(4).  VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
of a current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability, may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As is discussed in 
greater detail below, the record does not establish a current 
bilateral hearing loss disability for VA purposes; therefore, 
an examination is not warranted pursuant to McLendon.  In 
addition, there is no medical evidence indicating that the 
Veteran has a current right ankle disability causally related 
to his service; therefore an examination is not warranted 
pursuant to McLendon.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, and arthritis, become manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral hearing loss disability

The Veteran contends that he has bilateral hearing loss 
disability as a result of his military service.  Although the 
Veteran avers that he has noticed a gradual hearing loss 
since 1961, there is no evidence showing that he has the 
requisite qualifications to render competent medical opinion 
or to diagnose any medical disease or disability.  Espiritu, 
supra.  In addition, while the Veteran may experience hearing 
loss of some extent, all levels of hearing loss are not a 
disability for VA purposes.  As noted above, 38 C.F.R. 
§ 3.385 delineates specific levels of impaired hearing which 
are considered a disability for VA purposes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

There is no evidence of record that the Veteran has a current 
bilateral hearing loss disability under 38 C.F.R.§ 3.385.  
With no medical evidence of the claimed disability, the 
analysis ends, and service connection must be denied.

When, as here, STRs cannot be located, through no fault of 
the Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit- of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating a current disability to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).  As the evidence of record does not establish a 
current disability for VA purposes, a medical nexus is not 
possible.  The preponderance of the evidence is against the 
claim, therefore, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Right Ankle Disability

As noted above, the first element of a claim for service 
connection is evidence of a current disability.  Private 
medical records, dated in July 2005, reflect that the Veteran 
was chasing a calf in a field when he twisted his right 
ankle.  A medical imaging consultation note, dated in July 
2005, reflects that right ankle views showed an old distal 
interosseous membrane injury.  There was a moderate amount of 
osteoarthrosis of the talocrural joint.  No fractures were 
noted.  Based on the above diagnosis of osteoarthrosis, the 
Board finds that the Veteran has a current disability.

The second element of a claim for service connection is an 
in-service injury or disease.  The Veteran avers that in 
1957, while stationed in Korea, he broke his right ankle and 
it was placed in a cast.  He further avers that the cast 
needed to be removed because it was crooked, and that his 
ankle was placed in a second cast.  The Veteran contends that 
he was on crutches for approximately 4 weeks, and in a cast 
for more than 6 weeks.  (See claim filed in November 2005, 
and statement received in June 2006).  As noted above, there 
are no STRs of record.  In correspondence, dated in December 
2005, VA informed the Veteran of various types of evidence 
which he could provide to help substantiate his claim , 
including statements from people who knew of his alleged 
disability while he was on active service.  The Veteran has 
not submitted any evidence, other than his own statements, 
which reflects that he had a right ankle injury in service.  
The Board notes that even if the Board were to find that the 
Veteran had an in service injury, the claim does not meet the 
third element for entitlement to service connection.

The third element for entitlement to service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  There is no such 
evidence of record.  The medical evidence of record reflects 
that the Veteran injured his right ankle while chasing a calf 
approximately 48 years after service.  Although the July 2005 
x-rays indicate osteoarthritis of the ankle, and an old 
distal interosseous membrane injury, there is no competent 
medical evidence that the Veteran's current right ankle 
disability is causally related to active service.

In the absence of a competent credible medical opinion 
causally relating the Veteran's current right ankle 
disability to active service, service connection is not 
warranted.

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability.  See Clyburn v. West, 12 Vet. App. 296 (1999).  
However, the Veteran has not provided any evidence that he 
complained of, or sought treatment, for a right ankle 
disability, from the time of his separation in August 1958 
until July 2005.  Moreover, he has not averred that he has 
had any symptoms relating to a right ankle injury since 
service.  In his Notice of Disagreement (NOD), dated in June 
2007, the Veteran stated that he did not have any post 
service injuries to his ankle until July 2005.  In addition, 
a Naval Reserve service record, dated in May 1959, reflects 
that the Veteran was physically qualified for assignment to a 
reserve unit in a drill pay status.  

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating a 
current right ankle disability to service, the Veteran's 
diagnosis of right ankle osteoarthrosis approximately 47 
years after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran may sincerely believe that 
his right ankle disability is causally related to active 
service.  However, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, service 
connection for a right ankle disability is not warranted.  
Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for right ankle 
disability, to include residuals of right ankle fracture, is 
denied.


REMAND

Under the VCAA, VA has a duty to assist the Veteran in the 
development of a claim.  This includes providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

As noted above, VA has a duty to provide an examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that 
the claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  McLendon, 
supra.  

The Veteran avers that he has tinnitus.  He further avers 
that he has noticed a ringing in his ears since 1961.  There 
is no evidence of record that he ever complained of, or 
sought treatment for, tinnitus prior to filing his claim in 
2005.  The Veteran's DD-214 reflects that his military 
occupational specialty (MOS) was a wheel vehicle mechanic, 
and that he was trained at an anti-aircraft artillery school.  
In addition, the Veteran avers that he was a jet aircraft 
mechanic while in the Naval Reserves.  The evidence of record 
reflects that the Veteran had approximately 14 days of active 
duty for training (ACDUTRA) in January 1960.  Based on the 
forgoing, the Board finds that the Veteran was exposed to 
some acoustic trauma.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Therefore, the Board finds that a VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA 
examination, with the appropriate 
specialist, to determine the extent and 
etiology of the Veteran's tinnitus 
disability.  All necessary tests should be 
performed.  The clinician is requested to 
furnish an opinion concerning whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran has any tinnitus 
related to an in-service injury (such as 
acoustic trauma).  

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report(s).

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


